Citation Nr: 0817092	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as due to herbicide agents 
used in Vietnam.

4.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Regional Office (RO) in Roanoke, Virginia.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in February 2008. 


FINDINGS OF FACTS

1.  The veteran does not have a current diagnosis of a 
chronic disorder resulting from malaria or any residuals from 
his in-service episode of malaria.  

2.  Lumbar spine disabilities were not shown in service, and 
arthritis, was first noted many years after service.

3.  The veteran's COPD, first found many years after service, 
is not related to disease or injury in service or to 
herbicide exposure.

4.  The veteran's psychiatric disorder has been manifested 
primarily by symptoms that includes anxious mood, impaired 
short term recall, decreased concentration, intrusive 
thoughts, and sleep impairment; without more than moderate 
impairment in social functioning or industrial capability.


CONCLUSIONS OF LAW

1.  Chronic residuals of malaria were not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  Current disabilities of the lumbar spine were not 
incurred in or aggravated during active military service and 
arthritis may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

3.  COPD was neither incurred nor aggravated in active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2007).

4.  The schedular criteria for an initial rating higher than 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. § 5100 et 
seq. (West 2002 & Supp. 2007).  Examinations have been 
conducted.  Notice as to what evidence needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
Letters of May 2005, March 2006, and July 2006, provided 
pertinent notice and development information.  There is no 
indication that there is additional evidence or development 
that should be undertaken.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

At his hearing, the veteran referred to post service 
treatment from various medical providers.  In notification 
letters from the VA, the veteran was requested to supply 
information regarding his treatment for his disabilities.  In 
order to assist the veteran in obtaining medical records, he 
was sent an Authorization and Consent to Release Information 
to VA (VA Form 21-4142).  The veteran chose not to submit any 
request for the VA to assist in obtaining theses records.  
Nor has he forwarded any records to the VA or reported that 
he has attempted to acquire copies of the treatment records 
(other than the evidence submitted subsequent to the 
hearing).  The Board will not delay adjudication of the case 
to attempt to obtain additional records.  While VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  There is no indication that 
there is additional evidence or development that should be 
undertaken.  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection.  In the absence 
of evidence of medical treatment for a back disability or a 
respiratory disorder in service or within a reasonable time 
subsequent to the veteran's military service, the Board finds 
that any medical opinion would be based on pure speculation.  
See 38 C.F.R. § 3.102 (service connection may not be 
predicated on a resort to speculation or remote possibility).  
The same is true regarding the claim for malarial residuals.  
The record does contain any diagnoses or other findings 
regarding residuals of malaria.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains service medical 
records, VA outpatient records, as well as, reports of VA 
examinations.  The record also contains testimony and written 
statements from the veteran and his spouse.  

General criteria for service connection

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The statements of the veteran describing his symptoms are 
deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent regulations.

Entitlement to service connection for residuals of malaria 

The veteran claims to have residuals of malaria.  The service 
medical records reflect that he received medical care for 
malaria.  He was hospitalized for a time, and released.  
Studies did not again reveal a positive malarial parasite 
during service.  Significantly however, the record does not 
support a conclusion that the veteran currently has a chronic 
residual disorder resulting from malaria.  At the August 1968 
separation examination, there were no reported residuals from 
malaria and the veteran did not register any complaints 
regarding malaria.  Further, the record contains post service 
VA outpatient and examinations reports; however, there are no 
references to malaria or any residuals from his inservice 
treatment for malaria.  There is no evidence of a positive 
malarial parasite at any time after separation from service.  
Without proof of current disability, service connection 
cannot be granted, as essentially there is no disability to 
service connect.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the existence of the 
claimed disorder or that relate the claimed disorder to 
military service.  The only evidence of record that suggests 
the existence of and/or a causal relationship between the 
veteran's claimed disorder and service is the veteran's 
statements.  It has also been reported that he has a trouble 
getting and staying warm.  However, his lay assertions are of 
no probative value with respect to the current diagnosis 
necessary to establish service connection.  The reported 
symptoms have never been clinically associated with the 
isolated episode of malaria in service.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for residuals of 
malaria.

Entitlement to service connection for disabilities of the 
lumbar spine

VA outpatient records contain diagnoses of degenerative disc 
disease (DDD), degenerative joint disease (DJD), and 
osteopenia of the lumbar segment of the spine.  These 
diagnoses satisfy the first element of Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records do not show complaints, treatment, or diagnoses 
regarding lumbar spine.  In reporting his medical history at 
the separation examination in August 1968, the veteran 
specifically denied any recurrent back pain.  Further, the 
record does not contain a diagnosis of arthritis within one 
year subsequent to service discharge, let alone, manifested 
to a degree of 10 percent within that year.  

The veteran clams to have hurt his back when a mine exploded.  
However, the service medical records only relate that the 
veteran singed his eyebrows and sustained small minor powder 
burns when a simulated mine exploded.  There were no 
complaints regarding the back.  Nor did he receive medical 
care for his back at that time.  

In fact, the earliest evidence documenting a diagnosis of a 
lumbar spine disability consists of a VA clinical report 
dated in July 2004 that shows the veteran complaining of low 
back pain with sciatica, which is more than 36 years after 
service discharge.  This is an extensive period of time 
subsequent to service discharge in 1968 before lumbar spine 
disorders are identified.  See, Cf. Mense v. Derwinski, 
1 Vet. App. 354 (1991).  

More importantly, the record does not contain any clinical 
evidence that would tend to suggest that a low back disorder 
was incurred during military service.  The medical records do 
not include any opinion stating that osteopenia, DDD, or DJD, 
were either incurred in, or aggravated during service.  

The Board notes that the veteran has indicated continuous 
problems with his back since service discharge including 
private chiropractic treatment.  However as noted above, the 
veteran has not provided any objective evidence of treatment.  
It is true that the veteran's lay statements may be competent 
to support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  In the instant case, however, the evidence of 
record does not demonstrate that the veteran, has the 
requisite expertise to render a medical diagnosis or to 
comment on a question of medical causation or aggravation.  
While the veteran's contentions have been considered, these 
contentions are outweighed by the absence of any medical 
evidence to support the claim.  The clinical evidence 
contemporaneous with service and post-service treatment does 
not confirm this history.

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the veteran's 
diagnosed low back disorders are related to service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  

Entitlement to service connection for COPD

If a veteran was on the ground in Vietnam, it is presumed 
that he was exposed to Agent Orange.  If such veteran 
subsequently develops certain disorders set out in the law 
and regulations, within the appropriate presumptive period, 
service connection may be presumed.  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for diseases listed in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Regarding his Agent Orange claim, the records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  He reports that he was exposed to Agent Orange during 
his service in Vietnam.  

Significantly, however, COPD is not on the list of the 
presumptive diseases as referred to above, and was not 
manifested until many years after service.  Accordingly, the 
Board concludes that the claim for service connection may not 
be granted via the Agent Orange presumption or the chronic 
disease presumption.  

The Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions: 
hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  

In this regard, the service medical records reflect no 
complaint or finding diagnostic of COPD.  Further, the first 
diagnosis involving a respiratory disorder is in July  2004, 
when the veteran received VA medical care, some 36 years 
after service.  Furthermore, the record does not contain any 
medical opinion, which relates the COPD disorder to the 
veteran's military service.  The only opinion of record that 
relates the current disorder to service is that of the 
veteran.  As noted, a layperson does not have the medical 
expertise to conclude that there is an etiological 
relationship between his disorder and military service.

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that COPD is of service 
origin or is related to service.  

Entitlement to a rating in excess of 30 percent for PTSD

Service connection was granted for PTSD in a November 2005 
rating action.  A 30 percent evaluation was assigned, 
effective in April 2005.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   See also Fenderson v. West, 12 Vet. App. 119 
(1999) concerning initial and staged ratings.

Under the General Rating Formula for Mental Disorders a 30 
percent rating is assigned for PTSD when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).

In reviewing the findings and history elicited at VA 
examination, the Board concludes that the veteran's 
disability picture attributable to his PTSD most nearly 
approximated the manifestations for a 30 percent evaluation.  
Thus, the higher rating is not warranted.  38 C.F.R. § 4.7.

The veteran is socially isolated.  He reports that he is 
unable to sleep well and nightmares, as well as, intrusive 
thoughts of combat still occur.  He experiences flashbacks 
and avoid Vietnam reminders.  He reports being hypervigilant, 
emotionally numb, and easily startled.  However, for the most 
part, it appears that the veteran is generally functioning 
independently, appropriately, and effectively.  At the 2005 
examination, the physician found that the veteran had mild 
social and occupational impairment.  He exhibited some 
anxiety.  However, his conversation was normal, not 
circumstantial, circumlocutory, stereotyped, illogical, 
obscure, or irrelevant.  While the VA examiner in 2005 
indicated that his short term recall was impaired, his memory 
was not limited to retention of only highly learned tasks, 
much less marked by memory loss for close relatives, or his 
own occupation or name.  His judgment was not considered 
inadequate.  He did not report problems involving routine 
behavior, self-care, or conversation, nor did he neglect his 
personal appearance or hygiene.  At VA examination his 
personal hygiene was considered adequate.  While he reported 
flashbacks there was no evidence of delusions.  He was well 
oriented, rather than disoriented.  He did not report any 
obsessional rituals.  

GAF scores of 55 and 50 were reported at his VA examinations 
in August 2005 and July 2006, respectively, which is 
considered moderate.  GAF scores are not controlling, but 
must be accounted for as they represent the assessment of 
trained medical observers.  The assigned GAF score would not 
support a conclusion that a higher evaluation is warranted.  
In sum, the veteran's symptoms did not more closely 
approximate the criteria required for a 50 percent rating.  
There is no indication on file that the symptoms have 
increased to any significant degree in the time since that 
examination.  There is nothing in the testimony that would 
suggest that a higher rating is for assignment.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of malaria is denied.

Service connection for a lumbar spine disability is denied.

Service connection for COPD is denied.

An initial evaluation in excess of 30 percent for PTSD is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


